Citation Nr: 9930285	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral knee 
disability.  

2.  Entitlement to an increased rating for postoperative 
residuals of aortic valve replacement, with history of 
hypertension, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had service in the United States Naval Reserve 
from April 1954 to April 1958, and the veteran had active 
military service from September 1966 and December 1986.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

In January 1996, the Board remanded this matter to the RO for 
further development.  However, for reasons set forth below 
the Board is of the view that another Remand is warranted 
with respect to the claim for an increased rating for 
postoperative residuals of aortic valve replacement with 
history of hypertension.  


FINDINGS OF FACTS

1.  In a rating decision dated in May 1989, the RO denied 
service connection for bilateral knee disability; the veteran 
did not disagree with this determination following 
notification.  

2.  The evidence added to the record since the May 1989 
rating action does not bear directly and substantially upon 
the specific matter under consideration, which is either 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

CONCLUSION OF LAW

Evidence received since the May 1989 RO denial of service 
connection for bilateral knee disability is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1989 rating decision , the RO denied the veteran's 
claim for service connection for bilateral knee disability.  
As the basis of that determination, the RO found that the 
veteran's preexisting knee disability was not aggravated by 
service.  The RO notified the veteran of its determination; 
however, the veteran did not disagree with the RO's decision.  
Therefore, the appeal became final.  

The evidence considered by the RO at the time of the May 1989 
rating action consisted of the veteran's service medical 
records which reflect that in September 1976 a history of 
bilateral knee surgeries were noted, and the report of a VA 
examination dated in July 1987 which revealed pathology 
including arthritic changes of both knees and crepitus upon 
movement.  The diagnoses included status post operative right 
knee medial meniscectomy with degenerative arthritis and 
status post operative left knee meniscectomy with 
degenerative arthritis.  

In order to reopen a previously denied claim, there must be 
new and material evidence pursuant to the provisions of 
38 C.F.R. § 3.156(a).  In accordance with section 3.156(a), 
"[n]ew and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  .  

The evidence submitted since the May 1989 rating action 
includes numerous VA outpatient treatment records dated from 
1989 to 1996, the transcript of a personal hearing dated in 
November 1992, and the report of a VA examination dated in 
November 1997.  

The VA outpatient treatment records are silent with regards 
to a bilateral knee disability.  Although these records are 
new, they are not material to the issue at hand in that they 
do not pertain to the veteran's bilateral knee disability.  

At the personal hearing, the veteran attested to the symptoms 
that he experienced with regard to his knees before, during, 
and after service.  Specifically, the veteran indicated that 
he underwent a bilateral knee surgery prior to service and 
that he began to experience problems with his knee a few 
years after being in service.  The veteran indicated that he 
did not receive any medical treatment during service for his 
knees.  While this evidence is new, it is not material in 
this matter.  The Board recognizes that the veteran is 
certainly competent to describe the symptoms that he 
experienced with regard to the knees.  However, the issue in 
this matter is not whether the veteran has a bilateral knee 
disability, but whether such disability was aggravated by 
service.  Thus, the veteran, as a lay person, is not 
qualified to furnish medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran's 
personal beliefs that a relationship exists between the 
veteran's claimed disability and his military service cannot 
serve to prove that the disability for which the veteran 
claims service connection was incurred in or aggravated by 
service.  

The report of the November 1997 examination reflects minimal 
changes in both knees after the medial meniscectomy.  The 
examiner opined that there was no evidence of any aggravation 
of the veteran's preexisting meniscectomy related to service 
by history of by the examination.  The examiner added that 
the process of degenerative changes that occurred in the 
medial compartment after the medial meniscectomy was a 
progressive process which was not accelerated, added to, made 
any different, or in any manner changed by the veteran's 
military duty.  The Board notes that this evidence is 
cumulative in that it reflects that the veteran has a 
bilateral knee disability.  In denying this claim in May 
1989, the RO found that the veteran had a bilateral knee 
disability that preexisted service and determined that such 
disorder was not aggravated by service.  Thus, the November 
1997 examiner's opinion supports the RO's initial denial of 
the veteran's claim for service connection for bilateral knee 
disability.  

Given the foregoing observations, the Board concludes that no 
item of "new and material" evidence, in accordance with the 
above cited provisions of 38 C.F.R. § 3.156(a), has been 
submitted in conjunction with the veteran's attempt to reopen 
his claim for service connection for bilateral knee 
disability.  Therefore, such a claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
bilateral knee disability is denied.  


REMAND

In the January 1996 Remand, the Board directed to RO to 
provide the veteran a VA examination regarding the nature and 
extent of the service-connected heart disability.  
Specifically, the Board pointed out that the examination 
report should include consideration of the diagnostic 
criteria for a heart disability provided by Diagnostic Code 
7000.  An examination was provided in November 1997, as 
directed.  

However, the Board points out that effective January 12, 
1998, VA revised the criteria for diagnosing and evaluating 
cardiovascular disabilities, including the veteran's 
postoperative residuals of aortic valve replacement with 
history of hypertension. 62 Fed. Reg. 65207 - 65224 (1997). 
On and after that date, all diagnoses of disabilities 
involving the cardiovascular system for VA purposes must 
conform to the newly revised regulations 62 Fed. Reg. 65207-
65224 (1997). The new criteria for evaluating cardiovascular 
disability are codified at 38 C.F.R. Part 4, § 4.100-104. 62 
Fed. 65207-65224 (1997).  The new rating criteria are 
sufficiently different from those in effect prior to January 
12, 1998.  Thus, a remand is warranted for purposes of 
evaluating the veteran's postoperative residuals of aortic 
valve replacement, with history of hypertension, with 
consideration of that portion of the VA Schedule for Rating 
Disabilities related to cardiovascular disability as it was 
in effect prior to January 12, 1998, as well as with 
consideration of revisions that became effective on that 
date.

The Board notes that the veteran's service-connected heart 
disability is evaluated pursuant to the criteria for rating 
heart disability based on Diagnostic Codes 7005, 7101, 7007, 
and 7016 of 38 C.F.R. Part 4.  Diagnostic Codes 7005, 7007, 
and 7016 provide that the severity of a heart disability may 
be based on the measurement of workload of metabolic 
equivalents (METS) resulting in dyspnea, fatigue, angina, 
dizziness, or syncope.  The Board notes that such data was 
not provided in the November 1997 examination report.  
Therefore, that examination is not adequate for rating 
purposes.  

In light of the current state of the record, the Board 
concludes that further evidentiary development would be 
helpful to an equitable determination of this appeal.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the case is 
REMANDED to the RO for the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected heart 
disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2. The RO should arrange for a special VA 
cardiovascular examination of the veteran 
by a board certified specialist in 
cardiology to determine the current 
nature, extent, and disabling 
manifestations of the veteran's service- 
connected postoperative residuals of 
aortic valve replacement with history of 
hypertension. The examining physician 
must review the veteran's claims folder 
prior to the examination. All necessary 
and appropriate diagnostic tests and 
procedures should be instituted, 
including those required to satisfy the 
newly revised evaluative criteria set out 
at 38 C.F.R. Part 4, § 4.104, Diagnostic 
Codes 7005, 7007, 7101, and 7016 (1998). 
The examination must include an 
electrocardiogram, a chest X-ray, and all 
other tests necessary to determine that 
amount of workload measured in METS and 
whether such workload results in dyspnea, 
fatigue, angina, dizziness, or syncope.  
The examiner should also determine 
whether there is a left ventricular 
dysfunction and provide ejection fracture 
percentages.  The examiner should be 
advised that failure to provide the 
complete clinical findings required to 
evaluate the veteran's service-connected 
heart disease under the newly revised 
criteria for evaluating diseases of the 
heart which became effective January 12, 
1997, as well as under the criteria in 
effect prior to that date, will result in 
the case being returned for an adequate 
cardiovascular examination and report.  

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination 
reports contain all requested 
information.  Stegal v. West, 11 Vet. 
App. 268 (1998).  If not, it should be 
returned for corrective action.  
Thereafter, the RO should undertake any 
other indicated development and 
reevaluate the claim for an increased 
rating for postoperative residuals of 
aortic valve replacement, with history of 
hypertension.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

